          Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA

and

STATE OF NEW HAMPSHIRE                                  Civil Action No.:_______________

                      Plaintiffs,

              vs.

HARVARD PILGRIM HEALTH CARE, INC.

and

HEALTH PLAN HOLDINGS, INC.

                      Defendants.



                                        COMPLAINT

       The United States of America and the State of New Hampshire bring this civil antitrust

action to block the proposed merger of Harvard Pilgrim Health Care and Health Plan Holdings

(f/k/a Tufts Health Plan). The combination of Harvard Pilgrim and Health Plan Holdings—two

of the largest suppliers of health insurance in New Hampshire for certain employers purchasing

group coverage for their employees—into one firm would likely lead to higher prices, lower

quality, and reduced choice for consumers of commercial group health insurance in New

Hampshire. To prevent this harm to consumers, the United States and the State of New

Hampshire seek an injunction to stop the proposed merger. Plaintiffs allege as follows:




                                               1
            Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 2 of 15




                                    I.   INTRODUCTION

       1.      Health insurance is an integral part of the American healthcare system.

Americans collectively spend trillions of dollars on healthcare each year, and the cost of

healthcare impacts almost every American. Consumers depend on health insurance to secure

affordable access to doctors and hospitals and to protect themselves from the risk of medical

expenses that could be financially devastating.

       2.      Half of all Americans obtain health insurance coverage through their employers.

Employers purchase group health insurance plans for their employees from insurance companies

such as Harvard Pilgrim and Health Plan Holdings. Competition between insurance companies

like Harvard Pilgrim and Health Plan Holdings ensures that employers can purchase high-quality

group health insurance plans for their employees at affordable prices.

       3.      Harvard Pilgrim sells commercial group health insurance plans to small and large

employer groups in New Hampshire. Health Plan Holdings sells commercial group health

insurance plans to small and large employer groups in New Hampshire through Tufts Health

Freedom Plan, Inc. (“Tufts Freedom”).

       4.      In New Hampshire, Harvard Pilgrim and Tufts Freedom are two of the three top

companies offering commercial group health insurance plans to (1) private small group

employers with up to 50 full-time eligible employees (“small groups”) and (2) private large

group employers with between 51 and 99 full-time eligible employees, a segment of commercial

large group health insurance referred to as community rated by class or “CRC” by Defendants

and others in the industry (“CRC groups”). Competition between Harvard Pilgrim and Tufts

Freedom has resulted in lower premiums, richer (i.e., more robust and comprehensive) plan

benefits, and better service for small groups and CRC groups in New Hampshire.

                                                  2
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 3 of 15




       5.       Combining Harvard Pilgrim and Health Plan Holdings into one firm would

eliminate this competition, likely raising the price and reducing the quality of commercial health

insurance sold to small groups and to CRC groups in New Hampshire.

       6.       As a result, the proposed transaction is likely to substantially lessen competition

for commercial health insurance sold to small groups and to CRC groups, in violation of Section

7 of the Clayton Act, 15 U.S.C. § 18. The Court, therefore, should enjoin this transaction.

                      II.    DEFENDANTS AND THE TRANSACTION

       7.       Harvard Pilgrim sells commercial group health insurance to small and large

employer groups in four states: New Hampshire, Massachusetts, Connecticut, and Maine.

Harvard Pilgrim’s annual revenue in 2019 was approximately $3 billion, and it has over one

million members.

       8.       Health Plan Holdings sells commercial group health insurance to small and large

employer groups in New Hampshire through Tufts Freedom, which until September 2020 was a

joint venture with the Granite Healthcare consortium consisting of several large New Hampshire

health systems and now is solely owned by Health Plan Holdings. It also sells commercial group

health insurance in Massachusetts and Rhode Island. Health Plan Holdings’ annual revenue in

2019 was over $5.5 billion, and it has over one million members.

       9.       Defendants have agreed to a “merger of equals,” which was memorialized in a

Combination Agreement dated August 9, 2019 (the “Transaction”).

                                III.    JURISDICTION AND VENUE

       10.      This Court has subject-matter jurisdiction under Section 15 of the Clayton Act, 15

U.S.C. § 25, and 28 U.S.C. §§ 1331, 1337(a), and 1345.




                                                  3
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 4 of 15




       11.      The State of New Hampshire brings this action in its sovereign capacity as parens

patriae on behalf of and to protect the health and general welfare of its citizens and the general

economy of the State under Section 16 of the Clayton Act, 15 U.S.C. § 26 and under N.H. Rev.

Stat. Ann. 356:4-a & 4-b, seeking injunctive and other relief from Defendants’ violation of

Section 7 of the Clayton Act, 15 U.S.C. § 18 and state antitrust law.

       12.      Defendants are engaged in activities that substantially affect interstate commerce.

Defendants sell health insurance and administrative services for which employers and consumers

remit payments across state lines, and Defendants otherwise participate in interstate commerce.

       13.      Venue is proper under Section 12 of the Clayton Act, 15 U.S.C. § 22, and under

28 U.S.C. §§ 1391(b) and (c).

       14.      This Court has personal jurisdiction over each Defendant. Harvard Pilgrim is

headquartered in Wellesley, Massachusetts and transacts business in this district. Health Plan

Holdings is headquartered in Watertown, Massachusetts and transacts business in this district.

Both Harvard Pilgrim and Health Plan Holdings have consented to personal jurisdiction and the

acceptance of service of process in this district for purposes of this matter. The Transaction

would also have effects on employers and consumers in this district.

                                IV.    THE RELEVANT MARKETS

       15.      Commercial group health insurance is sold by health insurance companies to

employers to provide health insurance coverage to their employees and their employees’

families. Employers cover at least a portion of the cost of the insurance for their employees,

making it a cost-effective way for employees, and their families, to obtain health insurance.

       16.      Insurers offering commercial group health insurance plans to employers try to

make them attractive by competing on price, product design, customer service, care

                                                 4
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 5 of 15




management, wellness programs, and reputation. Insurers also compete based on the breadth of

their network of healthcare providers, including doctors and hospitals, as employers seek an

insurance plan that offers in-network access to medical providers that are close to where their

employees live and work. An insurer’s ability to compete on price depends largely on medical

costs, which are impacted significantly by the discounts the insurer obtains from medical

providers.

       17.      In New Hampshire, Harvard Pilgrim and Health Plan Holdings compete

vigorously with one another in the sale of commercial health insurance to small groups and to

CRC groups.

       18.      The Transaction is likely to harm competition in two health insurance markets in

New Hampshire: (1) the sale of commercial group health insurance to small groups and (2) the

sale of commercial group health insurance to CRC groups. For both of these markets, employers

tend to be local, with the majority of their employees based in New Hampshire, although some

employers offer insurance to employees in multiple states. Competition to win small groups and

CRC groups in New Hampshire is primarily driven by which insurer offers the lowest rates.

Small groups and CRC groups, as defined in this complaint, do not include governmental

employers (e.g., municipalities, school districts) in New Hampshire with fewer than 100

employees, as historically almost all those employers have purchased health insurance through a

trust instead of directly from an insurer.

       A.       Commercial Health Insurance Sold to Small Groups

       19.      The sale of commercial health insurance to small groups in New Hampshire is a

relevant antitrust product market in which to analyze the effects of the Transaction. New

Hampshire Insurance Department regulations define a “small group” as an employer with 50 or

                                                5
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 6 of 15




fewer full-time eligible employees. For small groups, health plans are typically fully insured,

which means that the employer pays a premium to the insurance company and in return the

company covers the employees’ healthcare costs. Small groups tend to be local in nature,

requiring a strong local provider network.

       20.      The commercial health insurance plans offered to small groups are governed by

the New Hampshire Insurance Department and cannot be substituted with plans offered to New

Hampshire employers with 51 or more full-time eligible employees, defined by statute as “large

group.” Harvard Pilgrim and Health Plan Holdings also differentiate small group accounts

separately from large group accounts internally and offer different pricing for small group

accounts compared to large group accounts.

       21.      New Hampshire law does not require that an insurer offer a small group product

statewide and therefore permits an insurer to offer small group plans only in certain counties.

Accordingly, despite the fact that state law does not allow insurers to charge different prices for

the same small group plans based on location, insurers can offer a more expensive set of small

group plans in one part of the state, and a less expensive set of different small group plans in

another part of the state. This allows insurers to charge different prices for different products to

small groups based on where employees live and work. The Transaction is likely to substantially

lessen competition for the sale of commercial health insurance to small groups in all seven of

New Hampshire’s Core Based Statistical Areas (“CBSA”): (1) the Manchester-Nashua CBSA,

(2) the Concord CBSA, (3) the Laconia CBSA, (4) the Keene CBSA, (5) the Berlin CBSA, (6)

the New Hampshire counties (Grafton and Sullivan) of the Lebanon NH-VT CBSA, and (7) the

New Hampshire counties (Rockingham and Strafford) of the Boston-Cambridge-Newton MA-

NH CBSA.

                                                  6
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 7 of 15




       22.      Each of these seven CBSAs is a relevant geographic market. A hypothetical

monopolist over the sale of commercial health insurance to small groups in each of these markets

would impose a small but significant and non-transitory increase in price, or SSNIP. A small

group employer, faced with a significant price increase, cannot defeat the price increase by

purchasing a large group product for which it is ineligible. This price increase would not be

defeated by substitution outside the relevant market or by arbitrage (meaning a small group

trying to repurchase insurance through another employer group).

       B.       Commercial Health Insurance Sold to CRC Groups

       23.      The sale of commercial health insurance to CRC groups is a relevant antitrust

product market. In New Hampshire, employers with between 51 and 99 full-time eligible

employees represent a distinct segment of large group and are referred to as CRC employers (or

CRC groups). CRC groups have different needs and make different buying decisions than small

groups or even larger employers. Harvard Pilgrim and Tufts Freedom employ different sales

strategies for this segment than they do for other types of employers.

       24.      For CRC groups, similar to small groups, health plans are typically fully insured,

which means that the employer pays a premium to the insurance company and in return the

company covers the employees’ healthcare costs. Insurers, including Harvard Pilgrim and Tufts

Freedom, differentiate employers with 51 to 99 full-time eligible employees from other large

group employers, and refer to these employers as the CRC segment. As with small groups, CRC

groups also tend to be more local in nature than other large group employers, requiring a strong

local provider network, as opposed to large group employers with more than 100 full-time

eligible employees, which tend to require strong national provider networks.




                                                 7
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 8 of 15




       25.      Insurers offering commercial health insurance to CRC groups in New Hampshire

can charge different prices to different employers. Group health plans for CRC groups, in

contrast to larger group employers, are typically (although not exclusively) community rated by

class, meaning that, when setting rates for CRC groups, the insurer first establishes a base rate

determined by the medical costs of a class of similar groups, rather than upon the medical costs

of the individual group seeking the plan. The insurer then uses this base rate, along with the

individual employer’s medical costs, to negotiate rates with the specific CRC group.

       26.      The Defendants target CRC groups directly through their sales efforts. For

example, Tufts Freedom has focused its large group sales efforts on CRC groups since it began

selling commercial health insurance in New Hampshire, and Harvard Pilgrim tracks CRC groups

separately from other large group accounts. In addition, both Harvard Pilgrim and Tufts

Freedom utilize specific pricing strategies for CRC groups. The Defendants have formulated

these specific pricing strategies because CRC groups in New Hampshire are generally more price

sensitive than large group employers with more than 100 full-time eligible employees.

       27.      As with commercial health insurance sold to small groups, New Hampshire law

does not require that an insurer offer a CRC group product statewide and therefore permits an

insurer to offer CRC plans only in certain counties. Accordingly, insurers can offer more

expensive plans to CRC groups in one part of the state and less expensive plans in another part of

the state. This allows insurers to charge different prices for different products to CRC groups

based on where employees live and work. The Transaction is likely to substantially lessen

competition for the sale of commercial health insurance to CRC groups in six separate CBSAs in

New Hampshire: (1) the Manchester-Nashua CBSA, (2) the Concord CBSA, (3) the Laconia

CBSA, (4) the Keene CBSA, (5) the New Hampshire counties (Grafton and Sullivan) of the

                                                 8
             Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 9 of 15




Lebanon NH-VT CBSA, and (6) the New Hampshire counties (Rockingham and Strafford) of

the Boston-Cambridge-Newton MA-NH CBSA.

       28.      Each of these six CBSAs is a relevant geographic market. A hypothetical

monopolist over the sale of commercial health insurance to CRC groups in each of these markets

would impose a small but significant and non-transitory increase in price or SSNIP. This price

increase would not be defeated by substitution outside the relevant market or by arbitrage.

               V.    THE TRANSACTION IS PRESUMPTIVELY ILLEGAL

       29.      Mergers that significantly increase concentration in already concentrated markets

are presumptively anticompetitive and therefore presumptively unlawful.

       30.      To measure market concentration, courts often use the Herfindahl-Hirschman

Index (“HHI”). HHI is an accepted measure of market concentration. It is calculated by

squaring the market share of each firm competing in the market and then summing the resulting

numbers. For example, for a market consisting of four firms with shares of 30 percent, 30

percent, 20 percent, and 20 percent, the HHI is 2,600 (302 + 302 + 202 + 202 = 2,600). The HHI

recognizes the relative size distribution of the firms in a market, ranging from 0 in markets with

no concentration to 10,000 in markets where one firm has 100 percent market share. See

Horizontal Merger Guidelines § 5.3. Courts have found that mergers that increase the HHI by

more than 200 and result in an HHI above 2,500 in any relevant market or line of commerce are

presumed to be anticompetitive.

       A.       The Relevant Markets are Highly Concentrated and the Transaction Would
                Significantly Increase Their Concentration

       31.      In the small group market, based upon 2018 data, the combined market shares for

Harvard Pilgrim and Tufts Freedom would range from over 45% to over 60% in each of the

seven CBSAs. The Transaction would reduce the number of small group health insurers from
                                                 9
            Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 10 of 15




four to three, with the two largest insurers – Anthem and the merged Harvard Pilgrim/Tufts

Freedom – possessing over 95% share in each of the seven CBSAs. The Transaction would

result in an HHI increase ranging from over 350 points to over 1,600 points with post-transaction

HHIs of between 4,500 points and 7,500 points for commercial health insurance sold to small

groups in New Hampshire. Thus, the Transaction is presumptively unlawful.

       32.     For the CRC group market, based upon 2018 data, the combined market shares

for Harvard Pilgrim and Tufts Freedom would range from more than 40% to over 65% in each of

the six CBSAs. The Transaction would reduce the number of CRC group health insurers from

four to three, with the two largest insurers – Anthem and the merged Harvard Pilgrim/Tufts

Freedom – possessing over 95% share in each of the six CBSAs. The Transaction would result

in an HHI increase ranging from over 200 to over 2,000 points in the CRC group market with

post-transaction HHIs of just under 5,000 to almost 7,000 for CRC groups in New Hampshire.

Thus, the Transaction is presumptively unlawful.

       B.      The Transaction Likely Would Harm Consumers in New Hampshire

       33.     Harvard Pilgrim and Tufts Freedom are particularly close competitors for

commercial health insurance sold to small groups and CRC groups in New Hampshire with

competition between the two insurers more robust for certain types of groups than the market

shares would predict. This is in part because Harvard Pilgrim and Tufts Freedom – two strong

local health insurers that have not built national provider networks – are more attractive to small

groups and CRC groups with higher percentages of employees resident in New Hampshire.

Similarly, because Harvard Pilgrim and Tufts Freedom have priced aggressively, the two appeal

to small groups and CRC groups that have greater price sensitivity.




                                                10
          Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 11 of 15




       34.     Tufts Freedom’s entry into New Hampshire in 2016 was backed by its Granite

Healthcare provider partners, which formed the core of Tufts Freedom’s provider network and

extended it substantially below-market rates, enabling it to price aggressively. Using a

combination of competitive pricing and a strong provider network, Tufts Freedom significantly

grew its small group market share throughout New Hampshire after entering the state in 2016,

with its share reaching almost 20% by 2019. Tufts Freedom achieved much of this growth at the

expense of Harvard Pilgrim. As a result, and as Harvard Pilgrim recognized, the New

Hampshire small group market became a three-player market, consisting of Harvard Pilgrim,

Tufts Freedom, and Anthem.

       35.     Tufts Freedom’s aggressive pricing and growth caused Harvard Pilgrim to

respond by significantly lowering prices and improving plan features to be more competitive

with Tufts Freedom. This response included a strategy of targeting its competitors’ “sweet

spots,” meaning lowering its rates on plans that competed with the most popular offerings of its

competitors. Tufts Freedom observed this competitive reaction and in turn responded by

announcing lower than expected rate increases. The Transaction would eliminate this fierce

competition between Harvard Pilgrim and Tufts Freedom and its resulting benefits to consumers

in New Hampshire.

       36.     Direct competition between Harvard Pilgrim and Tufts Freedom in New

Hampshire also has benefitted CRC groups. Again, Tufts Freedom entered New Hampshire

pursuing a targeted pricing strategy that allowed it to gain market share. Harvard Pilgrim reacted

to this competitive pressure resulting in lower health insurance prices for CRC groups.

       37.     In addition to this price competition, New Hampshire consumers also have

benefitted from competition between Harvard Pilgrim and Tufts Freedom on plan features and

                                                11
          Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 12 of 15




quality of service for commercial health insurance sold to CRC groups. For example, in 2019,

Harvard Pilgrim developed four new no-coinsurance plans, which limited out-of-pocket

expenses to insureds and offered different features, with the express purpose of making them

more attractive to the insureds. Just this year, Tufts Freedom offered consumers a novel

telehealth option that included zero copayment in fully insured plans in order to drive innovation

around this new emerging platform.

       38.     Harvard Pilgrim and Tufts Freedom have engaged in head-to-head competition on

price, plan features, and quality of service in the sale of commercial health insurance to small

groups and to CRC groups in New Hampshire. Eliminating this competition would likely result

in higher prices, lower quality, and less customer choice in the sale of commercial health

insurance to small groups and to CRC groups in New Hampshire.

                  VI.      ABSENCE OF COUNTERVAILING FACTORS

       39.     Other firms are unlikely to enter or expand into the relevant markets in a manner

that would be timely, likely, or sufficient to replace the competition that would be lost as a result

of the Transaction.

       40.     Each of the relevant markets is characterized by high barriers to entry, including

state licensing and regulatory requirements, the cost of developing a comprehensive provider

network where employees live and work, the inability of insurers without significant

membership to obtain competitive discounts from providers, and the development of sufficient

business to permit the spreading of risk.

       41.     The Transaction will not result in verifiable, transaction-specific efficiencies in

the relevant markets sufficient to reverse the Transaction’s likely anticompetitive effects.




                                                 12
            Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 13 of 15




                                VII.       VIOLATION ALLEGED

          42.   Plaintiffs allege and incorporate paragraphs 1 through 41 as if set forth fully

herein.

          43.   Unless enjoined, the Transaction is likely to substantially lessen competition in

the relevant markets, in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

          44.   Among other things, the Transaction would:

                (a) eliminate present and future competition between Harvard Pilgrim and Health

                    Plan Holdings in New Hampshire;

                (b) likely cause prices for commercial health insurance sold to small groups and

                    to CRC groups in New Hampshire to be higher than they would be otherwise;

                    and

                (c) likely reduce quality, service, choice, and innovation for commercial health

                    insurance sold to small groups and to CRC groups in New Hampshire.

                               VIII.       REQUEST FOR RELIEF

          45.   Plaintiffs request that:

                (a) the Transaction be adjudged to violate Section 7 of the Clayton Act, 15 U.S.C.

                    § 18;

                (b) the Court permanently enjoin and restrain Defendants from entering into the

                    Transaction contemplated in the Combination Agreement;

                (c) Plaintiffs be awarded the costs of this action, including attorneys’ fees to the

                    State of New Hampshire; and

                (d) Plaintiffs be awarded any other relief that the Court deems just and proper.



                                                  13
          Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 14 of 15




Dated: December 14, 2020
Respectfully submitted,

FOR PLAINTIFF UNITED STATES OF AMERICA:


/s/ Makan Delrahim                          SCOTT W. MURRAY
MAKAN DELRAHIM                              United States Attorney
Assistant Attorney General for Antitrust

                                            By: /s/ Michael McCormack
                                            Michael McCormack
/s/ Michael Murray                          Assistant U.S. Attorney, NH Bar. #16470
MICHAEL MURRAY                              United States Attorney’s Office
Principal Deputy Assistant                  53 Pleasant Street
    Attorney General                        Concord, NH 03301
                                            Tel: (603) 225-1552
                                            E-mail: michael.mccormack2@usdoj.gov

/s/ Kathleen S. O’Neill
KATHLEEN S. O’NEILL                         /s/ Catherine R. Reilly
Acting Deputy Assistant                     CATHERINE R. REILLY
    Attorney General                        GARRETT LISKEY
                                            JUSTIN DEMPSEY
                                            JEREMY EVANS
                                            CHRIS S. HONG
/s/ Eric D. Welsh                           BARRY JOYCE
ERIC D. WELSH                               JOHN P. LOHRER
Chief                                       NATALIE MELADA
Healthcare and Consumer Products Section    DAVID M. STOLTZFUS
                                            BRANDON STORM
                                            Attorneys for the United States

/s/ Jill C. Maguire                         U.S. Department of Justice
JILL C. MAGUIRE                             Antitrust Division
Assistant Chief                             450 5th Street, NW, Suite 4100
Healthcare and Consumer Products Section    Washington, D.C. 20530
                                            Tel.: (202) 598-2744
                                            E-mail: catherine.reilly@usdoj.gov




                                           14
         Case 1:20-cv-01183-JL Document 1 Filed 12/14/20 Page 15 of 15




FOR THE PLAINTIFF STATE
OF NEW HAMPSHIRE
By its attorney,



/s/ Gordon J. MacDonald____
GORDON J. MACDONALD
Attorney General of New Hampshire



/s/ Brandon H. Garod___ _
BRANDON H. GAROD, NH Bar #21164
Senior Assistant Attorney General
Consumer Protection and Antitrust Bureau
New Hampshire Department of Justice
Office of Attorney General
33 Capitol Street
Concord, NH 03301
Phone: (603) 271-1217
brandon.garod@doj.nh.gov




/s/ Jennifer Foley_____________
JENNIFER FOLEY, NH Bar #10519
Assistant Attorney General
Consumer Protection and Antitrust Bureau
New Hampshire Department of Justice
Office of Attorney General
33 Capitol Street
Concord, NH 03301
Phone: (603) 271-7987
Jennifer.Foley@doj.nh.gov




                                           15
